Case 3:17-cv-01814-RDI\/| Document 44 Filed 10/17/18 Page 1 of 14

THE UN|TED STATES D|STR|CT COURT
FOR THE M|DDLE D|STR|CT OF PENNSYLVAN|A

 

COMMONWEALTH OF
PENNSYLVAN|A,
Plaintiff,
. 3:17-CV-1814
v. : (JUDGE MAR|AN|)
NAV|ENT CORPORAT|ON, et al., .
Defendants.
MEMORANDUM OP|NlON
l. lNTRoDuchoN

Through this lawsuit, the Commonwealth of Pennsylvania (the “Commonwea|th”)
seeks to hold Navient Corporation and Navient Solutions, LLC, (collectively, “Navient”) liable
for conduct that has allegedly harmed student loan borrowers in Pennsylvania, as well as
student loan borrowers nationwide. Specitica||y, the Commonwealth contends that Navient
has committed a variety of unfair, deceptive, and abusive practices in connection with the
origination and servicing of student loans in violation of the Consumer Financial Protection
Act (“CFPA”), 12 U.S.C. § 5536, and the Pennsylvania Unfair Trade Practices and
Consumer Protection Law (“CPL”), 73 P.S. § 201-1, et seq. (Doc. 1). Present|y before the
Court is a dispute that has arisen during the course of discovery.

Per the procedure of the Court, the Commonwealth, rather than tiling a motion, tiled

a letter with the Court on August 17, 2018 identifying the dispute. (Doc. 35). ln particular,

 

Case 3:17-cv-01814-RDl\/| Document 44 Filed 10/17/18 Page 2 of 14

the Commonwealth stated that Navient was refusing to produce certain student loan
borrower records “on the basis of purported Privacy Act concerns.” (ld. at 1). The
Commonwealth recounted that it had requested the records directly from Navient in April
2018, but that Navient subsequently informed the Commonwealth that the Department of
Education (“ED”) denied permission for Navient to release the records to the
Commonwealth. (ld. at 2). The Commonwealth stated that it then went directly to ED to
obtain the records, but ED refused to release the records, and requested that the
Commonwealth submit “another request that addressed new concerns of the Department-
concerns that ED did not mention in its initial May 4 letter [to Navient refusing to allow
Navient to release the records].” (ld.) The Commonwealth further contended that Navient’s
resort to the Privacy Act as a basis to refuse production of the records was denied by the
Court in a related case involving the Consumer Financial Protection Bureau (“CFPB”)
pursuing similar claims against Navient (“CFPB-Navient matter”). (ld. at 2); see CFPB v.
Navient Corp., Case No. 3:17-cv-101, 2018 WL 3824367 (Aug. 10, 2018). The
Commonwealth’s letter closed with a request that “the Court issue an order requiring
Navient to produce all documents it is refusing to produce on the basis of purported Privacy
Act concerns.” (Doc. 35 at 2).

|n an August 20, 2018 |etter, Navient responded to the Commonwealth’s |etter.
(Doc. 36). Navient contended that “[w]hile we recognize that this Court recently ordered the

production of [the borrower] data to the Consumer Financial Protection Bureau . . . for the

Case 3:17-cv-01814-RDl\/l Document 44 Filed 10/17/18 Page 3 of 14

reasons set forth below, it would be both premature and inappropriate to order the
production of the vast amount of data here.” (ld. at 1). Navient’s “reasons” in its letter
included: (1) the borrower records, while in the physical possession of Navient, are legally
owned by ED, and Navient is prohibited from releasing them to the Commonwealth
pursuant to its contract with ED, the Privacy Act, and other federal regulations, (id. at 2-4);
and (2) the procedural posture of the matter, that is, Navient’s motion to dismiss remains
pending, which Navient submits means that “this Court’s resolution of the pending motion
may limit-or even preclude-the need for much of the discovery sought by the
Commonwealth,” (id. at 5). Navient also argued that the Court:

would benefit from inviting ED to submit a formal statement of the

governments position to the Court. See 28 U.S.C. § 517. ED’s legal

ownership, custody, and control of the underlying data gives the United

States a clear, direct, and obvious interest in this subject matter, and before

this Court takes any action that might compromise the government’s interests,

ED should be provided an opportunity to evaluate potential objections to the

production of its data as well as the burden of providing the required notice to

borrowers whose information would be subject to disclosure
(Doc. 36 at 4-5). Navient ended its letter with a request that the Court deny the
Commonwealth’s request for the borrower data and instruct the Commonwealth to
go directly to ED and request the borrower data in compliance with ED’s regulations
(also known as “Touhy” regulations, 34 C.F.R. §§ 8.1-8.5). (Doc. 36 at 6). ln the

alternative, Navient requested that the Court invite ED to submit a formal statement

of interest regarding the issue, wait to decide the issue until receiving such a formal

Case 3:17-cv-01814-RDl\/l Document 44 Filed 10/17/18 Page 4 of 14

statement, and stay all discovery relating to the borrower records until after Navient’s
motion to dismiss is decided by the Court. (ld.)

The parties appeared telephonically before the Court on October10, 2018. For the
reasons that follow, the Court will order that Defendants produce student loan borrower
records previously withheld on the basis of the Privacy Act, 5 U.S.C. § 552a; that the parties
confer about potential burden, scope, and relevancy issues related to the production of the
records; and in the event they are not able to resolve these issues, seek Court guidance
and ruling.

||. ANALYsrs

The question presented in this discovery dispute is essentially identical to the
question previously decided by the Court in the CFPB-Navient matter: can Navient entirely
withhold production of student loan borrower records that are in the physical possession of
Navient because they may be “legally” owned by ED? ln presenting its position, Navient
mainly attempts to retread its previous Privacy Act-related arguments made in the related
CFPB-Navient matter. However, during its October 10, 2018 telephonic appearance before
the Court, Navient insisted that other federal statutes and regulations also bear upon the
dispute, including, but not limited to the Federal information Security Management Act of
2002 (“FlSMA”), Pub. L. No. 107-347, 116 Stat. 2946 (2002); Pub. L. No. 107-296, 116 Stat.
2259 (2002). See also Federal information Security Modernization Act of 2014, Pub. L. No.

113-283, 128 Stat. 3073 (2014).

 

Case 3:17-cv-01814-RDl\/l Document 44 Filed 10/17/18 Page 5 of 14

A. “Lega/” Ownership, the Privacy Act, and Related Federal Sfatufes and Regu/ations

Navient’s Hrst argument is that the disputed borrower records are in the legal control
of ED, and that Navient’s contract with ED, as well as federal laws and regulations,
including the Privacy Act, prohibit the release of the records without ED’s blessing. Navient
attempts to frame this argument as something that the Court did not previously consider in
its earlier ruling in the CFPB-Navient matter: “[t]he CFPB Order did not consider the impact
of either (A) Navient’s contract with ED or (B) ED’s regulations on the question of who
possesses, controls, or has custody of the records.” (Doc. 36 at 4). However, the Court did
previously consider and reject Navient’s position, and the slight variations to Navient’s
argument presented in this matter do not change the Court’s conclusion that Navient is
required to produce the borrower records.

First, and most importantly, there is no dispute that the borrower records at issue are
in the physical possession of Navient, even if they are in the “legal” possession of ED.1 The
Court reafhrmed its understanding of this fact at the October 10 telephone conference.
Under Fed. R. Civ. P. 34(a)(1), requests can be made for production of documents,
electronically stored information, and things in “the responding party’s possession, custody,

or control." Numerous courts, in this Circuit and beyond, have ruled that physical

 

1 The Court makes this determination based on the representations of the parties in this matter, and
Navient’s counsel in the CFPB-Navient matter. However, the Court notes that neither the Commonwealth
nor Navient have identified with specificity exactly what student loan borrower records are at issue in this
dispute. For example, neither has placed of record or quoted from the Commonwealth’s Request for
Production of Documents or Navient’s response. ln the event that future Court involvement is needed to
resolve issues surrounding the production of these records, the Court urges the parties to provide detailed
specificity on the nature of the records.

5

Case 3:17-cv-01814-RDl\/l Document 44 Filed 10/17/18 Page 6 of 14

possession of documents is enough for the purposes of Rule 34(a)(1), See, e.g., ln re
Sunrise Sec. Litig., 109 B.R. 658, 661 (E.D. Pa. 1990) (“Under [Rule 34(a)], legal ownership
of a document is not determinative. Possession or control over the documents is sufficient
to permit a request for production.”); Devon Robofics v. DeViedma, No. 09-cv-3552, 2010
WL 3985877, at *2 (E.D. Pa. Oct. 8, 2010); ln re Bankers Trusf Co., 61 F.3d 465, 469-71
(6th Cir. 1995). The Court asked Navient’s counsel at the October 10 telephone conference
if he had any legal authority to cite to the contrary in support of its argument that “legal”
possession is necessary under Rule 34, and he did not.

Navient’s protest that its particular circumstances should somehow excuse
compliance with the requirements of Rule 34 is unconvincing The Court has already
addressed some of Navient’s excuses to fail to produce the borrower records, including the
Privacy Act, which mandates certain protections for and prohibitions on disclosure of federal
records, As the Court indicated in its ruling in the CFPB-Navient matter:

Despite the Privacy Act’s general prohibition on disclosure of records, the
Court agrees with the rulings of numerous courts that have found that the
Privacy Act does not create a qualified discovery privilege. See, e.g., Laxalf
v. McC/atchy, 809 F.2d 885, 888 (D.C. Cir. 1987) (“The Privacy Act, however,
does not create a qualified discovery privilege as that concept is generally
understood, and we find no basis in the statute or its legislative history for
inferring one.”). “Thereforel a party can invoke discovery of materials
protected by the Privacy Act through the normal discovery process and
according to the usual discovery standards, and the test of discoverability is
the relevance standard of FRCP 26(b)(1).” Forrest v. U.S., No. ClV.A. 95-
3889, 1996 WL 171539, at *2 (E.D. Pa. Apr. 11, 1996) (citing Laxa/t, 809 F.2d
at 889). lndeed, the Privacy Act’s inclusion of an exception for release of
records pursuant to court order, 5 U.S.C. § 552a(b)(11), “make[s] it
completely clear that the [Privacy] Act cannot be used to block the normal

6

Case 3:17-cv-01814-RDl\/l Document 44 Filed 10/17/18 Page 7 of 14

course of court proceedings, including court-ordered discovery.” Ade/man v.

Brady, ClV.A. No. 89-4714, 1990 WL 39147, at *2 (E.D. Pa. Mar. 28, 1990).

Thus, Defendants cannot rely on the Privacy Act to resist Plaintiff’s document

requests for borrower documents, made in the course of discovery.
Navient, 2018 WL 3824367, at *3 (full citations added). lndeed, both the Privacy Act and
ED’s internal regulations implementing the Privacy Act contain exemptions to the prohibition
on disclosure in the context of court ordered discovery. See 5 U.S.C. § 552a(b)(11)
(records can be released “pursuant to the order of a court of competent jurisdiction); 34
C.F.R. § 5b.9(b)(11) (same).

The ln re Bankers Trusf case, 61 F.3d 465 (6th Cir. 1995), while not binding on this
Court, is particularly instructive on the issue of ED’s internal Privacy Act regulations and
why the regulations do not prevent production of the borrower records. ln that matter, the
Sixth Circuit ruled that the Federal Reserve did not have “the power to promulgate
regulations in direct contravention of the Federal Rules of Civil Procedure,” when its internal
regulations, which stated that certain records physically possessed by banks remained the
legal property of the Federal Reserve, prohibited disclosure by the banks in litigation
discovery. ln re Bankers Trusf, 61 F.3d at 470. “To allow a federal regulation issued by an
agency to effectively override the application of the Federal Rules of Civil Procedure, and in
essence, divest a court of jurisdiction over discovery, the enabling statute must be more
specific than a general grant of authority as found here.” /d. ln making this ruling, the Sixth

Circuit referred to, among other enabling statutes, 5 U.S.C. § 301, which is also one of the

enabling statutes for ED’s Privacy Act regulations and is a “general housekeeping statute”

7

Case 3:17-cv-01814-RDl\/l Document 44 Filed 10/17/18 Page 8 of 14

that “does not provide ‘substantive rules’ regarding disclosure of government information."
/n re Bankers Trusf, 61 F.3d at 470,' see also 5 U.S.C. § 301 (also noting “[t]his section does
not authorize withholding information from the public or limiting the availability of records to
the public”). Similarly, Navient’s reference in its August 20 letter to a federal regulation
stating that records and data created for government use in the hands of federal contractors
are federal records and are subject to the Privacy Act, 36 C.F.R. § 1222.32(b), also misses
the point. (Doc. 36 at 4). The Privacy Act does not bar disclosure of the borrower records.

Navient raises new arguments regarding its contract with ED and another federal
statute, FlSMA, and its associated regulations, but these too are unavailing. Navient argues
that “ED’s contract with Navient expressly and unambiguously bars Navient from asserting
or exercising any control over the data and records at issue . . . (Doc. 36 at 2). This
statement ignores the admissions by Navient in the teleconference held in this matter on
October 10, 2018 that Navient is in physical possession of the data sought by the
Commonwealth. For instance, these admissions from Navient include: “[l]n its role of a
contractor to ED, Navient happens to have built the server that contains that data and
maintains it on ED’s behalf.” (Doc. 43 at 9:15-17). And the admissions further include the
following, when Navient referenced the CFPB-Navient matter:

l think, when this issue was in front of [the Court] before the CFPB, there was

no dispute in front of [the Court], and Navient did not dispute that, as a factual

matter, right, it physically possesses this data. As l’ve said before, and l’m

not walking that back now, as l said before, the data resides on a server that
Navient built on a Navient property.

Case 3:17-cv-01814-RDl\/l Document 44 Filed 10/17/18 Page 9 of 14

(Doc. 43 at 13:14-19). While the Court is sympathetic to Navient’s desire to not violate its
contract with ED or act against the apparent directives of ED with respect to production of
the borrower records, Navient’s contract with ED is not a privilege that prevents Navient
from producing the borrower records, and Navient cites no legal authority in support of such
a proposition Moreover, provisions in Navient’s contract with ED, a portion of which was
attached to Navient’s August 20, 2018 letter, cast serious doubt on Navient’s argument that
compliance with the Commonwealth’s request for documents would breach its contract with
ED. The contract states that “[s]ervicers will be required to meet all statutory and legislative
requirements,” and “[t]he servicer shall comply with all of the following standard items
related to record management,” followed by citations to various federal laws, including the
Privacy Act. (Doc. 36-1 at A3, A15). As previously noted, the Federal Rules of Civil
Procedure require disclosure of documents as part of discovery, Fed. R. Civ. P. 34, and the
Privacy Act also indicates that federal records may be disclosed in discovery, 5 U.S.C. §
552a(b)(11). Thus, on one reading of these contractual provisions, Navient, complying with
federal law by properly disclosing the records, would be complying with its contract.

FlSMA, which Navient only referenced at the October 10 telephone conference, also
does not provide Navient with an avenue to resist production of the borrower records. At
the October 10 telephone conference, Navient contended that the information security
requirements imposed by FlSMA on federal record information systems, like those

managed by Navient, mean that there are special considerations regarding a release of

Case 3:17-cv-01814-RDi\/i Document 44 Filed 10/17/18 Page 10 of 14

federal records outside of the federal government FlSMA and its additions in the Federal
information Security Modernization Act of 2014 mandate that: “the Director of the Office of
Management and Budget sha|i, on the basis of proposed standards developed by the
National institute of Standards and Technology . . . and in consultation with the Secretary of
Homeiand Security, promulgate information security standards pertaining to Federal
information systems.” 40 U.S.C. § 11331(b)(1)(A). However, Navient pointed to nothing in
FlSMA or its associated regulations that would trump the requirements of Rule 34 or provide
a privilege for a federal contractor to refuse to produce records properly requested by a
state agency in the course of discovery. in fact, FlSMA explicitly recognizes that its
mandated information security standards do not affect the authority of “the head of any
agency, with respect to the authorized use or disclosure of information, including with regard
to the protection of personal privacy under section 552a of title 5 [the Privacy Act].” 44
U.S.C. § 3558. Thus, by its plain language, FlSMA countenances that information protected
by mandated information security standards may be released in accordance with the
Privacy Act, which, as previously noted, provides for a release of protected records in court-
ordered discovery. See 5 U.S.C. § 552a(b)(11); cf. Long v. immigration & Customs Enf’t,
149 F. Supp. 3d 39, 54 (D.D.C. 2015) (citing 44 U.S.C. § 3558, stating that it “does not alter
agencies’ obligations under [the Freedom of information Act]," and denying government
agency reliance on § 3558 as a reason to refuse disclosure of information under the

Freedom of information Act).

10

Case 3:17-cv-01814-RDi\/i Document 44 Filed 10/17/18 Page 11 of 14

Navient’s final appeal that is connected to its various statutory and regulatory-
reiated arguments is that requiring production of the borrower records from Navient, a
federal contractor, “wouid have serious consequences not only in this case, but in scores of
other matters: [because] [i]t effectively would prevent federal agencies from controlling
access to their data whenever the federal government engages an outside contractor to
provide services . . . (Doc. 36 at 4). However, that is a risk that any party, federal agency
or othen/vise, takes when it outsources the possession and management of its records to
another. Navient does not point to any legal authority to suggest to the contrary.
Accordingly, the Court rejects Navient’s arguments put forth in support of its refusal to
produce the borrower records.

B. The Pending Motion to Dismiss

Navient’s second argument relates to the current procedural posture of this case.
Here, unlike the CFPB-Navient matter, there is a pending motion to dismiss the action,
based, in part, on preemption and preclusion grounds. (Doc. 16). Navient contends that
“[w]here a party’s whole lawsuit may be dismissed, its need to access even the most
relevant data is entirely speculative, . . . , and even if that need were compelling (which it is
not), there would be no prejudice in waiting until the Court resolves the pending motion to
dismiss.” (Doc. 36 at 6). The Commonwealth argues that the motion to dismiss “is not a

principled distinction” between this case and the CFPB-Navient matter, and that there has

11

Case 3:17-cv-01814-RDi\/i Document 44 Filed 10/17/18 Page 12 of 14

been no stay on discovery in this case, and none requested by Navient until now. (Doc. 35
at 2).

The Court will not withhold its ruling on this discovery dispute, nor will it stay
discovery of the borrower records entireiy, merely because there is a motion to dismiss
pending. There is nothing in the Federal Rules of Civil Procedure that mandates that
discovery should not proceed before a motion to dismiss is decided. To the contrary, the
timing set forth for discovery-related tasks in the Federal Rules, including for the parties’
discovery planning conference under Fed. R. Civ. P. 26(f) and the court’s issuance of a
scheduling order under Fed. R. Civ. P. 16(b), indicates that it is expected that the parties in
litigation will expeditiously begin discovery soon after a case is filed. “A stay of discovery is
not appropriate solely because a motion to dismiss is pending." Babaiola v. Donega/ Mut.
lns. Co., No. 1:08-CV-621, 2008 WL 5278393, at *1 (E.D. Pa. Dec. 18, 2008) (citing 19th
Street Baptist Church v. St. Peters Episcopai Church, 190 F.R.D. 345, 349 (E.D. Pa. 2000)).
The Court notes that it is within its discretion to stay discovery based on a balancing of the
“reiative benefit and harm that would ensue to each party from the grant or denial of a stay.”
19th Street Baptist Church, 190 F.R.D. at 349. However, Navient has not presented
suchient evidence to persuade the Court that a stay is now necessary, particularly when
Navient is only raising this request months after discovery began and its motion to dismiss
was filed, and when Navient has already been ordered by the Court to produce what appear

to be very similar or identical borrower records in the CFPB-Navient matter.

12

Case 3:17-cv-01814-RDi\/i Document 44 Filed 10/17/18 Page 13 of 14

C. Formai Stafement of Inferesf from ED

Finaily, Navient urges the Court to invite ED to submit a formal statement of interest
regarding the discovery dispute, citing 28 U.S.C. § 517. That statute provides that:

The Soiicitor Generai, or any officer of the Department of Justice, may be

sent by the Attorney General to any State or district in the United States to

attend to the interests of the United States in a suit pending in a court of the

United States, or in a court of a State, or to attend to any other interest of the

United States.
/d. Neither this statute, nor Rule 24 of the Federal Rules of Civil Procedure, which
addresses the intervention of interested parties, mandates that the Court must sua sponte
invite ED to participate in this dispute. See, e.g., Fed. R. Civ. P. 24(a)(2) (the Court “may”
allow intervention by a government officer or agency “[o]n timely motion”). Nor does this
dispute appear to present a situation where “the constitutionality of any Act of Congress
affecting the public interest is drawn in question, [where] the [C]ourt should certify such fact
to the Attorney General.” 28 U.S.C. § 2405(a). ED is free on its own accord to move the

Court to intervene in this case. However, the Court will not further delay this case in the

interim.2

 

2 The Court will also deny Navient’s request that the Commonwealth go directly to ED to obtain the
borrower records. As extensively noted above, it has been established that Navient physically possesses
the records. Navient’s reference to ED’s Touhy regulations and its argument that the Commonwealth
should be required to follow them does not bear on this dispute. By their plain language, such regulations,
which govern the procedures ED employees should follow when responding to an external request for
information, only apply when seeking information directly from ED, which is not the case here. See 34
C.F.R. § 8.1(a) (“this part establishes the procedures to be followed when the Department or any employee
of the Department receives a demand for . . .) (emphasis added).

13

Case 3:17-cv-01814-RDi\/i Document 44 Filed 10/17/18 Page 14 of 14

iii. CoNcLusioN
For the reasons outlined above, the Court will order Navient to produce the disputed
borrower records.3 The parties are also ordered to meet and confer to resolve potential
burden, scope, and relevancy issues related to the production of the records, which the
Court has previously and repeatedly noted have not as of yet been ripe for Court
consideration.4 in the event the parties are not able to resolve these issues, they should so
inform the Court and in doing so, precisely delineate the disputes that they are unable to

resolve. A separate Order foilows.

  

7

Rébe?r&-Mariem/
United States District Judge

 

 

3 Similar to the Order in the CFPB-Navient matter, (Doc. 104), and to satisfy concerns regarding the
Privacy Act, the Order will state that “aii discovery production in this matter is made pursuant to the order of
a court of competent jurisdiction.”

4 Navient’s appeal to the Court to consider the necessity of the Commonwealth to obtain the borrower
records and balance it against the potential harms of disclosure is for future adjudication, if warranted

(See Doc. 36 at 5-6 (Navient discussing such a calculation in Privacy Act cases)). The Court here is only
concerned with addressing Navient’s blanket refusal to produce any of the disputed borrower records.

14

